Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims  1, 4-7, 9, 10, 11, 14-17, 19, 20, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Le Goff (‘936) in view of either Balderson (‘484) or Weiglein et al (‘077) and Vigen (‘264).

(s) 1, 4-7, 9, 11, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Tonchia (‘867) in view of either Balderson (‘484) or Weiglein et al (‘077) and Vigen (‘264).
Per independent claims 1 and 11, Tonchia discloses (see Figs. 1 and 2) a seabed object detection system and method that includes a receiver array that includes a first streamer (13) and a second streamer (13), a first plurality of receivers (16) coupled with the first streamer, a second plurality of receivers (16) coupled with the second streamer, a receiver array cross-cable (14) to couple with the first streamer and to couple with the second streamer, the receiver array cross-cable disposed at a first depth of a body of water (see Fig. 2), a first diverter (15) coupled with the receiver array cross-cable, a second diverter (15) coupled with the receiver array cross-cable, a source array including a first source (12) and a second source (12), the source array coplanar to the receiver array, and a source array cross-cable (see Fig. 1) to couple with the first source and to couple with the second source, the source array cross-cable disposed at a second depth of the body of water (see Fig. 2).
Per independent claims 1 and 11, Le Goff discloses a seabed object detection system (see Fig. 5) and method that includes a receiver array that includes a first streamer (450) and a second streamer (450), a first plurality of receivers (116) coupled with the first streamer, a second plurality of receivers (116) coupled with the second streamer, a receiver array cross-cable (458) to couple with the first streamer and to couple with the second streamer, the receiver array cross-cable disposed at a first depth of a body of water (see Fig. 1), a first diverter (452) coupled with the receiver array cross-cable, a second diverter (454) coupled with the receiver array cross-cable, a 
The differences between claims 1 and 11 and either Le Goff or Tonchia is the claims specify (a) that the sources are co-planar with the receivers, and (b) a relative global position system to determine relative positioning between two moving objects.
Per difference (a), Weiglein et al (see Fig. 14A) and Balderson (see Fig. 2) each teaches well-known seismic marine towing embodiments where the seismic sources and seismic receivers (within a streamer) are co-planar (same depth).  As noted by Balderson on col. 1, line 59 – col. 2, line 3, by maintaining the source(s) and receiver(s) at the same depth provides seismic reflections that interfere and are attenuated to leave a more clear record of seismic waves reflected interfaces of formations below the water floor.
Per difference (b), Vigen teaches (col. 1, lines 39-55 and col. 6, lines 13-41) that it is well known to utilize a global positioning system for determining the relative positions of moving objects in a seismic survey.
Therefore, in view of Baldeerson or Weiglein et al, it would have been obvious to one of ordinary skill in the art to have modified either Le Goff et al or Tonchia to locate the sources and receivers (of the streamers) at the same depth (co-planar) and in view of Vigen it would have been obvious to one of ordinary skill in the art to have modified either Le Goff et al or Tonchia to include a global positioning system so as to more 
Per claims 9 and 19, see Le Goff (tow vessel 402) or Tonchia (tow vessel 1402).
Per claims 10 and 20, see Le Goff (paragraph 0004).
 	Per claims 4-7 and 14-17, the claimed eight streamers and eight sources (claims 4 and 14), distance between the ends of the receiver array being 100 meters (claims 5 and 15), the distance between the end of the source arrays being 100 meters (claims 6 and 16) and the receiver array cross cable depth greater than six meters below sea surface and source array cross cable being four meters below sea surface (claims 7 and 17) are all matters of design choice over Tonchia or Le Goff that one of ordinary skill in the art would not find unobvious. 
	Per claims 41 and 42, see Le Goff, first and second lateral cables (424 and 426) coupled to the diverters.

6.	Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publications to Le Goff (‘936) or Tonchia (‘867) in view of either Balderson (‘484) or Weiglein et al (‘077) and Vigen (‘264), as applied to claims 1 and 11 above, and further in view of Stokkeland et al (‘805) or PCT application to Mork (WO2016/190746A1).
Per claims 2, 3, 12 and 13, Stokkeland et al (see Figs. 1 and 2) and Mork (see Figs 3-5) each teaches that it is well known that diverters (paravanes) may include buoys (floats) and rods such that it would have been obvious to one of ordinary skill in .

7.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publications to Le Goff (‘936) or Tonchia (‘867) in view of either Balderson (‘484) or Weiglein et al (‘077) and Vigen (‘264), as applied to claims 1 and 11 above, and further in view of the PG-Publication to Xia et al (‘516) or Tonchia (‘805).
 	Per claims 8 and 18, Xia et al (see paragraphs 0025 and 0033) and Tonchia (paragraph 0050) each teach depth controllers and diverters are well known for controlling the positions of receivers and/or sources such that it would have been obvious to one of ordinary skill in the art to further modify either Le Goff et al or Tonchia to include a depth controller with the diverters so as to control the depths or positions of the towed streamers.

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl